ALMA L. LÓPEZ, Justice,
concurring.
I concur with the majority’s opinion and write only to address the trial court’s erroneous statement of law that Farias was not entitled to seek habeas corpus relief because he was on community supervision at the time he filed his application. The majority’s opinion does not address this issue despite the State’s acknowledgment that under the circumstances presented Farias had the right to seek such relief.
An applicant on probation or community supervision is “confined” for purposes of seeking habeas corpus relief pursuant to *655article 11.09 of the Texas Code of Criminal Procedure. See Ex parte Okere, 56 S.W.3d 846, 852 (Tex.App.-Fort Worth 2001, pet. ref'd). Where a term of probation limits the applicant’s movement outside the county, the applicant is “confined.” See id. at 853. On this issue, the instant case is indistinguishable from Okere. As a condition of his probation, Farias was to remain within Bexar County, Texas, unless given written permission to leave. Recently, the Texas Court of Criminal
A writ of habeas corpus may be filed under Article 11.08 or 11.09 even though a person has not been finally convicted of an offense. Nothing prevents the probationer from filing an Article 11.08 or 11.09 writ application after the State has filed a motion to revoke, and nothing prevents the trial court from considering the application along with the State’s motion to revoke probation.
See Jordan v. State, 54 S.W.3d 783, 786 (Tex.Crim.App.2001). In light of Okere and Jordan, there is no question that Farias was entitled to seek habeas corpus relief.